DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 06/15/2022.
Claim 8 has been amended.  Claims 1-20 are pending and claims 8-16 have been examined on the merits (claim 8 being independent).  Claims 8-16 have been elected without traverse and claims 1-7 and 17-20 have been withdrawn as being directed to a non-elected invention.  Again, Applicant is respectfully requested to cancel claims 1-7 and 17-20 as being drawn to a non-elected invention.
The amendment filed 06/15/2022 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed 06/15/2022 have been fully considered.
With regard to the rejections of claims 8-16 under 35 USC 103, Applicant’s arguments and amendments have been considered but are moot as a new grounds of rejection has been added and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103. 
Applicant argues: “In Von Mueller a token 101 (e.g., credit card) is presented to the data capture device 103. However, as amended, independent claim 8 makes it clear that the first transaction device displays the first media format on a display of the first transaction device. Thus, the first transaction device of the amended claims does not read on the data capture device 103 of Von Mueller, nor does the first media format read on the token 101 of Von Mueller.” (see remarks, page 7)  Examiner notes that Applicant is arguing newly amended claim language and clarifying citations with regard the Von Mueller in view of Sharma references have been made to the 35 USC § 103 rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 8-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Von Mueller et al. (hereinafter Von Mueller), US Publication Number 2013/0254117 A1 in view of Sharma et al. (hereinafter Sharma), US Patent Number 9165294 B2 in further view of Vaish et al. (hereinafter Vaish), US Publication Number 2016/0210605 A1 in even further view of Carroll et al. (hereinafter Carroll), US Publication Number 2005/0075977 A1.
Regarding claim 8:
Von Mueller discloses the following:
A computerized system for identifying and processing data in an unknown non-textual format, the system comprising: (Von Mueller: See figs. 2A-B, abstract, and [0110-0111], and notes: The token includes any of a variety of format such as a bar code, a finger print, etc.)
a second transaction device (reads on “POS 104”) that participates in the consumer-initiated transaction (reads on “The customer presents the token 101 (e.g., credit card) to the merchant for use in the transaction POS 104.”) with the first transaction device (reads on “…positioned to be read by the data capture device 103”) and receives (reads on “presents the token 101 (e.g., credit card)”) the first transaction data in the first media format, the second transaction device configured to participate (reads on “The security processor 220 decrypts the data and re-encrypts the data using the POS 104….. The re-formatted data is then returned to the application processor 210 to be included in the data packet to be sent to the POS 104, or gateway 120 or transaction processing network 123 for processing.”) in the transaction using a second media format, wherein the second media format (reads on “The re-formatted data”) is different from the first media format; and (Von Mueller: See figs. 2A-B and paragraphs [0110] “The customer presents the token 101 (e.g., credit card) to the merchant for use in the transaction POS 104. In one embodiment, the credit card can be swiped at a magnetic stripe reader or otherwise positioned to be read by the data capture device 103…… other forms of data capture devices 103, or readers, can be used to obtain the information from token 101. For example, bar code scanners, smart card readers, RFID readers, near-field devices, and other mechanisms can be used to obtain some or all of the data associated with token 101 and used for the transaction.” and [0128] “The security processor 220 decrypts the data and re-encrypts the data using the POS 104, gateway 120 or transaction processing, network 123 keys and encryption format specified by the application processor 210. The re-formatted data is then returned to the application processor 210 to be included in the data packet to be sent to the POS 104, or gateway 120 or transaction processing network 123 for processing.”, and see also [0137] “Referring, now to FIG. 2A, a fingerprint reader 23 0 has been added as a second token reading device. According to one embodiment of the present invention, the fingerprint is uses as the primary token in place of the magstripe token. In one embodiment the fingerprint token is formatted in a compatible format with the current magstripe token format message to the POS 104. The POS 104 matches the fingerprint token 230 with its corresponding financial network transaction token using store 105. The POS then forwards the financial token to the gateway 120 and processing institution 123 for authorization.”)
Von Mueller does not explicitly disclose the following, however Sharma further teaches:
a first transaction device (reads on “the user's mobile device 115”) associated with a consumer  that participates (reads on “capture an image of the barcode 120(a) on the physical payment token 120”) in a consumer-initiated transaction using first transaction data in a first media format, said first media format (reads on “the barcode data”) comprises an image-based payment data and being presented (reads on “generate barcode data based on the captured image, and transmit the barcode data to a central server computer”) by the consumer for payment on a display of the first transaction device; (Sharma: See column 7 lines 34-44: “the user 105 can use the camera on the user's mobile device 115 to capture an image of the barcode 120(a) on the physical payment token 120. The mobile device 115 may be configured to capture an image of a two-dimensional barcode 120(a) on the physical payment token 120 with a camera in the mobile device 115, generate barcode data based on the captured image, and transmit the barcode data to a central server computer such as a server computer residing in the payment processing network 145.”, and see also column 8 lines 36-42: “Although the transaction described herein is in the context of an online purchase transaction involving a merchant, the transaction may also be an automated teller machine (ATM) transaction or conducted in person at a physical point of sale (POS) terminal. Thus, the merchant server computer 135 as shown in FIG. 1 and described herein may alternatively be an ATM or POS terminal in other embodiments of the invention.”, and notes: the transaction with the user’s mobile device may be communicate with ATM or POS as a merchant instead of an online purchase transaction involving a merchant. For example, presenting a barcode data to POS.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify allowing any of a variety of format of the payment method of Von Mueller to include using an image of a barcode data as the payment token with the user’s mobile device, as taught by Sharma, in order to provide a more reliable and faster financial transaction.
Von Mueller and Sharma do not explicitly disclose the following, however Vaish further teaches:
a gateway service server (reads on “OPN platform” or “transaction processing platform”) configured to receive the first transaction data (reads on “a value token of a user for payment of the transaction in a first transaction format”) in the first media format via a request message (reads on “a first transaction request”) received from the second transaction device (reads on “a merchant computing device associated with a merchant”), (Vaish: See paragraph [0074] “computer program instruction to receive, from a merchant computing device associated with a merchant, a first transaction request to authorize a digital wallet transaction, the first transaction request identifying a value token of a user for payment of the transaction in a first transaction format”, and notes: Vaish is silent the recited claim “the request includes an indication of the second media format” and Carroll further teaches below.) 
[……………………], wherein the gateway service server is configured to; 
i) determine (reads on “determine that a transaction processing platform does not accept the transaction format provided”) a type of the first media format, (Vaish: See paragraph [0074] “computer program instructions to determine that a transaction processing platform does not accept the transaction format provided in the first transaction request”)
ii) extract (reads on “identifying a value token of a user for payment of the transaction in a first transaction format”) the first transaction data using the first media format, (Vaish: See paragraph [0074])
iii) reformat (reads on “modify the transaction format to a modified format”) the first transaction data to the second media format even if the first media format is unknown to the second transaction device, and (Vaish: See paragraph [0074] “computer program instructions to modify the transaction format to a modified format in response to a determination that the transaction processing platform does not accept the transaction format provided in the first transaction request”)
iv) return (reads on “communicate a second transaction request to perform the transaction to the transaction processing platform associated with the selected at least one account, the second transaction request comprising the modified format”) a response message that includes the first transaction data in the second media format for use by the second transaction device in generating a formatted data set. (Vaish: See paragraph [0074] “computer program instructions to communicate a second transaction request to perform the transaction to the transaction processing platform associated with the selected at least one account, the second transaction request comprising the modified format; computer program instructions to receive a confirmation for the transaction from the transaction processing platform confirming the transaction using the selected at least one account; and computer program instructions to communicate the confirmation to the merchant computing device.”) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify allowing any of a variety of format of the payment method of Von Mueller to include determining whether a format of the transaction data is accepted with the transaction processing device and reformatting the transaction data in a second format based on the determination, as taught by Vaish, in order to provide a more reliable and faster financial transaction.
Von Mueller, Sharma, and Vaish do not explicitly disclose the recited claim “the request includes  an indication of the second media format”, however Carroll further teaches:
… the request includes  an indication of the second media format… (Carroll: See paragraph [0027] “allows merchants to provide the requested data in a format that allows transaction processing system 104 to convert from the merchant format to card processing system formats”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify allowing any of a variety of format of the payment method of Von Mueller to include requesting a required format of the transaction data, as taught by Carroll, in order to provide a more reliable and faster financial transaction.
Regarding claim 9:
Von Mueller discloses the following:
The computerized system of claim 8, wherein the second transaction device includes a hardware security module that encrypts the request message and decrypts the response message. (Von Mueller: See paragraph [0035] “The security module may include, in one embodiment, a first application microprocessor configured to perform a low-security task on a token information such as decoding the magstripe data and encrypting the data along with other information such as the magstripe warble signature with the public key of the high-security module, wherein the high security task includes one or more tasks from the group including: receiving the data encrypted by the low-security processor and using the high-security processors private key to decrypt the data and reformat the data into a second encrypted format compatible with the POS or financial transaction network.”, and see also [0034])
Regarding claim 10:
Von Mueller discloses the following:
The computerized system of claim 8, wherein the first transaction device (reads on “The data capture device”) is a consumer hand-held device that includes a display that presents the first transaction data in the first media format. (Von Mueller: See paragraph [0009] “Current trends of using mobile platforms including mobile phones, tablets and PDAs and their corresponding operating systems as platforms for processing financial transactions has enabled millions of small merchants to process financial token based transactions.”, and see also [0111] “The data capture device is in communicative contact with a terminal or point of sale (POS) 104, which can include any of a number of terminals including, for example, point of access terminal, an authorization station, automated teller machine, computer terminal, personal computer, work stations, cell phone, PDA, handheld computing device and other data entry devices.”)
Regarding claim 11:
Von Mueller discloses the following:
The computerized system of claim 8, wherein the second transaction device (reads on “the traditional POS terminal has been replaced with alternative platform devices”) is a merchant device (reads on “as mobile phones and handheld computers”) that includes a camera for accepting the first transaction data in the first media format. (Von Mueller: See paragraph [0023] “in many new transaction processing applications the traditional POS terminal has been replaced with alternative platform devices such as mobile phones and handheld computers.” And [0029] “the token to be secured is biometric information captured at the time of the transaction, combined with local and remote device and transactional data and issuer and account identity information. Biometric information can be, by way of example, but is not limited to, a fingerprint, a fingerprint template, an eye scan, or any other biometric information to determine an individual person's identity. Local device information can include, by way of example but not limited to, the serial number of a POS device.”)
Regarding claim 12: 
Von Mueller and Sharma do not explicitly disclose the following, however Vaish further teaches:
The computerized system of claim 8, wherein the second transaction device includes a transaction parsing function that determines that the first media format is unable to be processed at the second transaction device. (Vaish: See paragraph [0074] “computer program instructions to modify the transaction format to a modified format in response to a determination that the transaction processing platform does not accept the transaction format provided in the first transaction request”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify allowing any of a variety of format of the payment method of Von Mueller to include determining whether a format of the data is accepted with the transaction processing device, as taught by Vaish, in order to provide a more reliable and faster financial transaction.
Regarding claim 14:
Von Mueller discloses the following:
The computerized system of claim 13, wherein the transaction processing function of the second transaction device is further coupled to a processor that authorizes transactions based on receipt of the formatted data set from the second transaction device. (Von Mueller: See paragraph [0087] “The token data in this example is then sent to the appropriate financial institution or institutions, or other entities for processing. Processing can include, in one or more steps, authorization, approval and settlement of the account. As the example in FIG. 1 illustrates, a token 101 can be used by the customer to facilitate the transaction. As stated, in this example environment, examples of token 101 can include a charge card, debit card, credit card, loyalty card, or other token that can be used to identify such items as the customers, their account, and other relevant information. As a further example, a card such as a credit or debit card can include various forms of technology to store data, such as a magnetic stripe technology, processor or smart card technology, bar code technology or other technology used to encode account number or other identification or information onto the token.”)
Regarding claim 15:
Von Mueller discloses the following:
The computerized system of claim 8, wherein the first transaction device (reads on “The data capture device”) is a merchant device that includes a display that presents the first transaction data in the first media format. (Von Mueller: See paragraph [0009] “Current trends of using mobile platforms including mobile phones, tablets and PDAs and their corresponding operating systems as platforms for processing financial transactions has enabled millions of small merchants to process financial token based transactions.”, and see also [0111] “The data capture device is in communicative contact with a terminal or point of sale (POS) 104, which can include any of a number of terminals including, for example, point of access terminal, an authorization station, automated teller machine, computer terminal, personal computer, work stations, cell phone, PDA, handheld computing device and other data entry devices……. in other environments these items can be in the same housing or in integrated housings.”)
Regarding claim 16:
Von Mueller discloses the following:
The computerized system of claim 8, wherein the second transaction device (reads on “the traditional POS terminal has been replaced with alternative platform devices”) is a hand-held consumer device (reads on “as mobile phones and handheld computers”) that includes a camera for accepting the first transaction data in the first media format. (Von Mueller: See paragraph [0023] “in many new transaction processing applications the traditional POS terminal has been replaced with alternative platform devices such as mobile phones and handheld computers.” And [0029] “the token to be secured is biometric information captured at the time of the transaction, combined with local and remote device and transactional data and issuer and account identity information. Biometric information can be, by way of example, but is not limited to, a fingerprint, a fingerprint template, an eye scan, or any other biometric information to determine an individual person's identity. Local device information can include, by way of example but not limited to, the serial number of a POS device.”)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Von Mueller in view Sharma in further view of Vaish in further view of Carroll in even further view of Lister, US Publication Number 2010/0099206 A1.
Regarding claim 13:
Von Mueller, Sharma, Vaish, and Carroll do not explicitly disclose the following, however Lister further teaches:
The computerized system of claim 8, wherein the second transaction device includes a transaction processing function coupled to the transaction parsing function and the gateway service. (Lister: see paragraph [0029]: “the B2B gateway 200 comprises a receiver 202, a first translator 204, a parser 206, one or more batch settlers 208 and/or 214, one or more second translators 210 and or 216, and/or one or more senders 212 and/or 218”, and see also [0030]: “A translator 204, in embodiments, translates the payment instructions from one or more native formats into a standard format.” and [0031] “A parser 206 can parse a payment instruction.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify allowing any of a variety of format of the payment method of Von Mueller to include determining a type of the first format and parsing the transaction data, as taught by Lister, in order to provide a more reliable and faster financial transaction.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
August 19, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/26/2022